DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim objections are withdrawn. The 112 rejections are withdrawn. The 102 and 103 rejections are withdrawn. However, upon further consideration a new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant argues Oshita does not teaches at least one end of the plurality of cell holders has a T-shaped profile, but rather an M-shaped profile. However, as highlighted by the dashed line overlapping cell holder 1 in annotated Fig. 11 of Oshita below, cell holder 1 includes a T-shaped profile at one end. 

    PNG
    media_image1.png
    520
    702
    media_image1.png
    Greyscale

In view of the foregoing, applicant’s arguments are not persuasive and Oshita is still used to reject the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 5-7, 9-11, 14, 21, 25-27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshita (JP 2005-108693, of record), hereinafter Oshita.

    PNG
    media_image2.png
    613
    887
    media_image2.png
    Greyscale

Fig. 11 of Oshita is annotated above to specifically point out the claimed features.
Regarding Claim 1, Oshita teaches an accumulator (200), comprising: a plurality of accumulator cells 110 arranged adjacent to one another in a stacking direction (left to right, labelled in the annotated figure above); a plurality of cell holders (e.g., labelled cell holder 1 and cell holder 2 in the annotated figure) for holding the plurality of accumulator cells (110), each cell holder of the plurality of cell holders holding two successive accumulator cells of the plurality of accumulator cells (e.g., cell holder 1 holds two successive cells A and B); and a plurality of cooling plates (the cooling plate for cell holder 1 is labelled cooling plate 1, a similar cooling plate is present for the cell holder 2), each cooling plate of the plurality of cooling plates is associated with (i) an associated cell holder of the plurality of cell holders and (ii) an associated pair of 
Regarding Claim 3, Oshita teaches at least one cooling plate of the plurality of cooling plate lies flat against at least one accumulator cell of the associated pair of successive accumulator cells (i.e., center of portion 121 of cooling plate 1 lies flat against cells A and B).
Regarding Claim 5, Oshita teaches at least one cell holder (e.g., cell holder 1) of the plurality of cell holders has at least one nose pair (labelled nose pair or nose pair 2 in annotated figure above); and the at least one nose pair includes two noses, that project in opposite directions (of the stacking direction) and hold the associated pair of successive accumulator cells transversely to the stacking direction (cells A and B are held upright is transverse to the stacking direction). Note that the nose pair has two noses but only one nose (“1st nose”) is labelled in the annotated figure.
Regarding Claim 11, Oshita teaches the at least one cell holder includes a first cell holder and a second cell holder (labelled cell holder 1 and cell holder 2 in annotated figure) arranged following one another in the stacking direction; and a first nose of the st nose of cell holder 1 and the 2nd nose of cell holder 2 extend toward each other and are disposed spaced apart from one another).
Regarding Claim 21, Oshita teaches the plurality of cooling plates are respectively defined by a portion of the associated cell holder; and the two noses (of the nose pair) protrude outward from opposing sides of the cooling plate associated with the at least one cell holder and are angled away (the noses are also bent up transverse to the stacking direction) from the associated pair of successive accumulator cells (A and B).
Regarding Claim 6, Oshita teaches the at least one nose pair includes two nose pairs (labelled nose pair and nose pair 2 in annotated figure), which are spaced apart from one another transversely to the stacking direction.
Regarding Claim 7, Oshita teaches at least one cell holder of the plurality of cell holders has an outer wall (annotated in figure) that extends along the stacking direction and is disposed spaced apart from the associated pair of successive accumulator cells (A and B) transversely to the stacking direction.
Regarding Claim 10, Oshita teaches the at least one cell holder includes at least two cell holders (cell holder 1 and cell holder 2) arranged following one another in the stacking direction, each including the outer wall; and the outer wall of each of the at least two cell holders together collectively form an outer contour which is closed in the stacking direction (see annotated figure above).
Regarding Claim 9, Oshita teaches at least one cell holder of the plurality of cell holders includes (i) a nose pair and (ii) an outer wall (labelled in annotated figure); the outer wall extends in the stacking direction and is disposed spaced apart from the associated pair of successive accumulator cells in a transverse direction (transverse to the stacking direction), which extends transversely to the stacking direction; the nose pair includes two noses projecting in opposite directions (of the stacking direction), the two noses abutting the associated pair of successive accumulator cells (A and B) in the transverse direction; the at least one nose pair is arranged between (i) the associated pair of successive accumulator cells (A and B) and (ii) the outer wall relative to the transverse direction; and the nose pair is disposed spaced apart from the outer wall in the transverse direction such that a channel (annotated in figure) is formed between the nose pair and the outer wall.
Regarding Claim 14, Oshita teaches the accumulator (e.g., 200) further comprises a holding arrangement (e.g., 210) for holding the plurality of accumulator cells in the stacking direction.
Regarding Claim 25, Oshita teaches an accumulator, comprising: a plurality of accumulator cells arranged adjacent to one another in a stacking direction; a plurality of cell holders (cell holder 1 and cell holder 2 annotated in annotated figure) each holding an associated pair of successive accumulator cells of the plurality of accumulator cells (cells A and B are held by cell holder 1, cell holder 2 holds two cells similarly); at least one cell holder (e.g., cell holder 1) of the plurality of cell holders including: a cooling plate (cooling plate 1) arranged between and in heat-transferring contact with the associated pair of successive accumulator cells (cells A and B); a nose pair (labelled) 
Regarding Claim 26, Oshita teaches the at least one cell holder (cell holder 1) further includes a second outer wall extending in the stacking direction, the second outer wall coupled to a second end of the cooling plate opposite the cooling plate such that at least one cell holder has a substantially I-shaped profile, see Fig. 11.
Regarding Claim 27, Oshita teaches the at least one cell holder (cell holder 1) further includes a second nose pair (labelled nose pair 2) including a third nose and a fourth nose projecting from the cooling plate in opposite directions; the third nose abuts, in the transverse direction, a side of the first accumulator cell (A) opposite the first nose; the fourth nose abuts, in the transverse direction, a side of the second accumulator cell (B) opposite the second nose; and the second outer wall is disposed spaced apart from the third nose, the fourth nose, and the associated pair of successive accumulator cells relative to the transverse direction (similar to the outer wall, first nose and second nose).
Regarding Claim 29, Oshita teaches a plurality of accumulator cells arranged adjacent to one another in a stacking direction; a plurality of cell holders (e.g., cell holder 1 and cell holder 2) each holding an associated pair of successive accumulator cells of the plurality of accumulator cells (see annotated figure); the plurality of cell holders each including: a cooling plate (see e.g., cooling plate 1 for cell holder 1, the same can be said for cell holder 2) arranged between and in heat-transferring contact with the associated pair of successive accumulator cells; a nose pair including a first nose (labelled) and a second nose (not labelled) projecting from the cooling plate in opposite directions; the first nose abutting a first accumulator cell (A) of the associated pair of successive accumulator cells in a transverse direction, the transverse direction extending transversely to the stacking direction; and the second nose abutting a second accumulator cell (B) of the associated pair of successive accumulator cells in the transverse direction.

Claim(s) 1, 3, 5-7, 9-14, 22, 23, and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim (US 2011/0135985), hereinafter Kim.

    PNG
    media_image3.png
    620
    903
    media_image3.png
    Greyscale

Regarding Claim 1, Kim teaches an accumulator (1000, 2000, 3000, 4000), comprising: a plurality of accumulator cells 110 arranged adjacent to one another in a stacking direction (left to right, labelled in annotated Fig. 1C); a plurality of cell holders (120, 220, 320, 320, 420, 520, 720, 820, labelled e.g., cell holder 1 and cell holder 2 in annotated Fig. 1C) for holding the plurality of accumulator cells (110), each cell holder of the plurality of cell holders holding two successive accumulator cells of the plurality of accumulator cells (e.g., cell holder 1 holds two successive cells A and B); and a plurality of cooling plates (labelled cooling plate 1 and cooling plate 2 in annotated Fig. 1C), each cooling plate of the plurality of cooling plates associated with (i) an associated cell holder of the plurality of cell holders and (ii) an associated pair of successive accumulator cells of the plurality of accumulator cells, which are held by the associated 
Regarding Claim 3, Kim teaches at least one cooling plate of the plurality of cooling plate lies flat against at least one accumulator cell of the associated pair of successive accumulator cells (i.e., cooling plate 1 is lies flat against cells A and B).
Regarding Claim 5, Kim teaches at least one cell holder (e.g., cell holder 1 annotated in Fig. 1C) of the plurality of cell holders has at least one nose pair (part of the T shape, labelled nose pair 1); and the at least one nose pair includes two noses, that project in opposite directions (of the stacking direction) and hold the associated pair of successive accumulator cells transversely to the stacking direction (cells A and B annotated in Fig. 1C are held upright in the transverse direction (see label), which is transverse to the stacking direction).
Regarding Claim 11, Kim teaches the at least one cell holder includes a first cell holder and a second cell holder (labelled cell holder 1 and cell holder 2 in annotated Fig. 1C) arranged following one another in the stacking direction; and a first nose of the two noses of the first cell holder and a second nose of the two noses of the second cell holder extend toward one another and are disposed spaced apart from one another 
Regarding Claim 6, Kim teaches the at least one nose pair includes two nose pairs (labelled nose pair 1 and nose pair 2 in annotated Fig. 1C), which are spaced apart from one another transversely (in the transverse direction) to the stacking direction.
Regarding Claim 7, Kim teaches at least one cell holder (e.g., 820) of the plurality of cell holders has an outer wall (see annotated Fig. 8B) that extends along the stacking direction and is disposed spaced apart (via holes 822c) from the associated pair of successive accumulator cells transversely (in the transverse direction) to the stacking direction.

    PNG
    media_image4.png
    897
    747
    media_image4.png
    Greyscale

Regarding Claim 22, Kim teaches the least one accumulator cell of the associated pair of successive accumulator cells of the at least one cell holder includes an outer casing (best seen in Fig. 1A) and an electrical charging/discharging material 
Regarding Claim 9, Kim teaches at least one cell holder of the plurality of cell holders includes (i) a nose pair and (ii) an outer wall (labelled in annotated Fig. 8C); the outer wall extends in the stacking direction and is disposed spaced apart from the associated pair of successive accumulator cells in a transverse direction, which extends transversely to the stacking direction; the nose pair includes two noses projecting in opposite directions (of the stacking direction), the two noses abutting the associated pair of successive accumulator cells in the transverse direction (see e.g., Fig. 1C); the at least one nose pair is arranged between (i) the associated pair of successive accumulator cells and (ii) the outer wall relative to the transverse direction; and the nose pair is disposed spaced apart from the outer wall in the transverse direction such that a channel (822c) is formed between the nose pair and the outer wall, see annotated Fig. 8C.
Regarding Claim 12, Kim teaches the plurality of accumulator cells each include an outer casing (best seen in Fig. 1A), in which a material is received which is active for electrical charging and discharging; the outer casing of at least one accumulator cell of the associated pair of successive accumulator cells of the at least one cell holder has a fold projecting in a direction of the outer wall (See Fig. 1A and 1C); and the fold has a clip-shaped end portion, which is arranged between the outer wall and a nose of the two noses such that the nose and the outer wall fix the fold transversely to the stacking direction.
Regarding Claim 23, Kim teaches the unit cell is a pouch type cell, thus the clip shaped end portion (fold seen in Fig. 1A) is configured to elastically deform (i.e., fold) transversely to the stacking direction.
Regarding Claim 10, Kim teaches the at least one cell holder includes at least two cell holders (cell holder 1 and cell holder 2 in annotated Fig. 1C) arranged following one another in the stacking direction, each including the outer wall; and the outer wall of each of the at least two cell holders together collectively form an outer contour which is closed in the stacking direction.
Regarding Claim 13, Kim teaches the accumulator (e.g., 1000) further comprises an intermediate element, labelled in annotated Fig. 1C, between at least two adjacent accumulator cells of the plurality of accumulator cells. Kim teaches the spacers (i.e., 120, etc) are made from rubber, see e.g., para. [0063], thereby teaching the intermediate element is compressible.
Regarding Claim 14, Kim teaches the accumulator (e.g., 1000) further comprises a holding arrangement (e.g., 123b, 123a; 323a, 323b, 323c, 323d; 423a, 423b) for holding the plurality of accumulator cells in the stacking direction.
Regarding Claim 25, please refer to two more annotated figures, Fig. 1C and 8B, below, for the claimed features of claim 25.

    PNG
    media_image5.png
    632
    904
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    902
    832
    media_image6.png
    Greyscale

Kim teaches an accumulator, comprising: a plurality of accumulator cells arranged adjacent to one another in a stacking direction; a plurality of cell holders (cell holder 1 and cell holder 2 annotated in Fig. 1C) each holding an associated pair of successive accumulator cells of the plurality of accumulator cells (cells A and B are held by cell holder 1 and cells C and D are held by cell holder 2); at least one cell holder 
Regarding Claim 26, Kim teaches the at least one cell holder (cell holder 1) further includes a second outer wall extending in the stacking direction, the second outer wall coupled to a second end of the cooling plate opposite the cooling plate such that at least one cell holder has a substantially I-shaped profile, see Fig. 1C and 8B.
Regarding Claims 27, and 28, Kim teaches the at least one cell holder further includes a second nose pair including a third nose and a fourth nose projecting from the cooling plate in opposite directions; the third nose abuts, in the transverse direction, a side of the first accumulator cell opposite the first nose; the fourth nose abuts, in the transverse direction, a side of the second accumulator cell opposite the second nose; and the second outer wall is disposed spaced apart from the third nose, the fourth nose, 
Regarding Claim 29, Kim teaches a plurality of accumulator cells arranged adjacent to one another in a stacking direction; a plurality of cell holders (e.g., cell holder 1 and cell holder 2) each holding an associated pair of successive accumulator cells of the plurality of accumulator cells (see rejection of claim 25 and annotated figured therewith); the plurality of cell holders each including: a cooling plate (cooling plate 1, cooling plate 2) arranged between and in heat-transferring contact with the associated pair of successive accumulator cells; a nose pair including a first nose and a second nose projecting from the cooling plate in opposite directions; the first nose abutting a first accumulator cell of the associated pair of successive accumulator cells in a transverse direction, the transverse direction extending transversely to the stacking direction; and the second nose abutting a second accumulator cell of the associated pair of successive accumulator cells in the transverse direction (see annotated Fig. 8B under the rejection of claim 25).

Claim Rejections - 35 USC § 103
Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oshita in view of Ijaz et al. (US 2010/0247999, of record), hereinafter Ijaz.
Regarding Claims 12 and 24, Oshita teaches the accumulator cells 110 each has an outer casing (111), in which a material (group of electrode plates) is received which is active for electrical charging and discharging, see e.g., para. [0032]. Oshita st nose of the nose pair of cell holder 1) such that the nose and the outer wall fix the outer case transversely to the stacking direction. 
Oshita does not teach the outer casing that projects has a fold having a clip shaped end portion, wherein the fold is bent such that the clip shaped portion projects, in the stacking direction, into a space between the outer wall and the nose. However, Ijaz teaches the seal boundaries (303, 304, 305) of cells 300 are folded into a clip-shaped end portion to decrease the battery cell’s physical volume, by creating a compact width, without a decrease in performance, see e.g., para. [0050], and Figs. 3-4. The incorporation of the fold having the clip-shaped end portion, suggested by Ijaz, into the 123b portion of the cell holder of Oshita teaches the outer case has a fold such that the bend in the fold of the clip shaped portion projects, in the stacking direction, into a space between the outer wall and the nose. It would be obvious to one having ordinary skill in the art the part of the outer case of Oshita that projects (e.g., into 123b) is a fold having a clip shaped end portion, wherein the fold is bent such that the clip shaped end portion projects, in the stacking direction, into a space between the outer wall and the nose to decrease the battery cell’s (hence corresponding module’s) physical volume, without decreasing performance. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson (US 2013/0157099) can be used to teach claims 1, 5, .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729             

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729